Citation Nr: 1522811	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  03-28 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastrointestinal disability, to include gastroesophageal reflux disease (GERD), hiatal hernia, constipation, and a bowel condition, to include as secondary to service-connected hemorrhoids.

2.  Entitlement to service connection for lung disability.

3.  Entitlement to service connection for heart disability.

4.  Entitlement to service connection for a disability manifested by dizziness.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for a right foot disability.

7.  Entitlement to service connection for anemia.

8.  Entitlement to service connection for a visual disability.

9.  Entitlement to service connection for left knee disability.

10.  Entitlement to service connection for right knee disability.

11.  Entitlement to a rating in excess of 10 percent for hemorrhoids prior to March 25, 2004, and a rating in excess of 20 percent for hemorrhoids from March 25, 2004.

12.  Entitlement to a total disability rating due to individual unemployability (TDIU).

13.  Entitlement to an annual clothing allowance.

14.  Entitlement to service connection for diabetes.

15.  Entitlement to service connection for stomach cancer.

16.  Entitlement to service connection for a cervical spine disability.

17.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to February 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Previously before the Board in June 2010.

In July 2014 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In May 2006, the Veteran testified at a Travel Board hearing before an individual who no longer works at the Board.  This Board decision is not deciding any issues discussed at the May 2006 Board hearing.

The issues of entitlement to service connection for gastrointestinal disability, 
entitlement to service connection for a disability manifested by dizziness, entitlement to service connection for anemia, entitlement to an increased rating for hemorrhoids, entitlement to a TDIU, and entitlement to an annual clothing allowance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the July 2014 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issues of entitlement to service connection for diabetes, stomach cancer, cervical spine disability, and left shoulder disability.

2.  Neither lung disability nor heart disability were present in service, were not manifested to a compensable degree within one year of the Veteran's discharge from service, or shown by competent and credible evidence to otherwise be causally or etiologically related to the Veteran's service.

3.  Left foot disability, right foot disability, left knee disability, and right knee disability were not present in service, were not manifested to a compensable degree within one year of the Veteran's discharge from service, or shown by competent and credible evidence to otherwise be causally or etiologically related to the Veteran's service.

4.  Visual disability was not present in service, were not manifested to a compensable degree within one year of the Veteran's discharge from service, or shown by competent and credible evidence to otherwise be causally or etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to service connection for diabetes, stomach cancer, cervical spine disability, and left shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for lung disability and heart disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for left foot disability, right foot disability, left knee disability, and right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for visual disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of the issues of entitlement to service connection for diabetes, stomach cancer, cervical spine disability, and a left shoulder disability.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran indicated on the record at his November 2014 Board hearing that he wished to withdraw the issues of entitlement to service connection for diabetes, stomach cancer, cervical spine disability, and a left shoulder disability; hence, there remain no allegations of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.

The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in September 2012 and January 2013, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.

As the evidence does not establish that the Veteran suffered an injury, disease or event noted during military service related to the disabilities on appeal, the Board finds that affording the veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between the veteran's disabilities and his military service is not appropriate in this case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, the Board finds that such examinations are not necessary to decide those claims as the evidence of record contains sufficient competent medical evidence to decide those claim.  In this regard, the Board notes that the file contains relevant VA examinations conducted subsequent to the Veteran's discharge from service.

During the July 2014 Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony concerning the onset of the claimed disabilities.  The undersigned also informed the Veteran that the record would be held open for 60 days in an effort to give the Veteran additional time to submit evidence in support of the appeal.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws and Analysis for service connection claims

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specified chronic diseases may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Lung and heart disability

Service treatment records show no complaints, diagnosis, or treatment of lung or heart disability.  The Veteran's January 1976 service separation examination report indicates that the Veteran's spine was lungs and heart were clinically evaluated as normal; the Veteran specifically denied that he had shortness of breath or heart trouble on the corresponding Medical History Report which he signed asserting that the information contained therein was accurate.

At his July 2014 Board hearing the Veteran stated that he had shortness of breath.

A July 1988 VA examination indicated that the Veteran's heart was normal in size and rhythm, and no murmurs were present.  The Veteran's blood pressure was 130/88.  The Veteran's lungs were described as clinically normal. 

A November 1995 VA record noted that the Veteran's respiratory system was normal and the Veteran's blood pressure was 156/102.

A private record dated in February 1998 noted an impression of hypertension.

Private chest X-rays dated in February 1998 revealed an impression of a normal chest. A December 2004 VA clinic noted indicated that the Veteran's lungs were clear.

Medical records such as a March 2013 VA record associated with the claims file reveal that the Veteran has a current lung (COPD) and heart disability (valvular heart disease).  Lung and heart disability, however, were not shown during service or within one year thereafter, and there is no competent medical opinion linking lung or heart disability to service.

There is no evidence of record, except for the Veteran's own statements, suggesting a connection between the Veteran's lung and heart disability and his active service.  On this point, there is no evidence that the Veteran has expertise or training to determine the cause of his lung and heart disability.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau v. Nicholson, the Federal Circuit provided an example as to when lay evidence was competent, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007). Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether lung or heart disease is caused by an event or incidents in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to the cause or date of onset of his lung and heart disability are not competent evidence as to a nexus.  In sum, the criteria for service connection for lung and heart disability have not been established.

Since the competent evidence of record fails to indicate that the Veteran had lung or heart disability during service or within a year of discharge from service, or that lung or heart disability has been etiologically related to service, service connection for lung disability and heart disability is not warranted.

Left foot disability, right foot disability, left knee disability, and right knee disability.

Service treatment records show no complaints, diagnosis, or treatment of the feet or knees.  The Veteran's January 1976 service separation examination report indicates that the Veteran's feet, musculoskeletal system, and lower extremities were clinically evaluated as normal; the Veteran indicated that he had cramps in his legs when running or participating in sports on the corresponding Medical History Report.  It was noted that no treatment for the leg cramps was required. No complaints related to the feet or knees were noted in the Medical History Report, which was signed by the Veteran asserting its accuracy.

At his July 2014 Board hearing the Veteran stated that he was taking fluid pills that were causing his ankles and knees to swell.

A June 1988 VA examination indicated that the Veteran had no musculoskeletal abnormality.


At a December 1997 RO hearing (concerning an earlier claim for entitlement to nonservice-connected pension benefits) the Veteran stated that he had right leg pain and numbness.

Disability of the feet (including the toes) or knees were not shown during service or within one year thereafter, and there is no competent medical opinion linking any such disability to service.  The question of whether any current feet or knee disability is caused by an event or incidents in service is not something that can be determined by mere observation.  As such, the Board finds that the Veteran's statements as to the cause or date of onset of his feet or knee disability are not competent evidence as to a nexus.  In sum, the criteria for service connection for feet and knee disability have not been established.

Since the competent evidence of record fails to indicate that the Veteran had feet or knee disability during service or within a year of discharge from service, or that feet or knee disability has been etiologically related to service, service connection for feet and knee disability is not warranted.

Visual disability.

Service treatment records show no complaints, diagnosis, or treatment of eye problems or disability.  The Veteran's January 1976 service separation examination report indicates that the Veteran's eyes were clinically evaluated as normal and his distant and near vision were recorded as 2/20 in both eyes; the Veteran specifically denied that he had any eye trouble on the corresponding Medical History Report.

At his July 2014 Board hearing the Veteran stated that he had blurry eyes which he attributed to his diabetes.

The Veteran's service medical records are negative for any complaints of relevant symptoms, etc., or diagnoses of an eye disorder, and no such disorder has been linked to the Veteran's service.  Although the Board readily acknowledges that Veteran is competent to report symptoms of visual difficulties, no disability of the eyes related to service has been noted.  As such, the Board finds that the criteria for service connection for visual disability have not been met, and the claim is denied.


ORDER

The appeal of the issues of entitlement to service connection for diabetes, stomach cancer, cervical spine disability, and left shoulder disability are dismissed.

Service connection for lung disability is denied.

Service connection for heart disability is denied.

Service connection for left foot disability, right foot disability, left knee disability, and right knee disability is denied.

Service connection for visual disability is denied.


REMAND

As for the issues of entitlement to service connection for gastrointestinal disability, to include as secondary to service-connected hemorrhoids; entitlement to service connection for a disability manifested by dizziness; and entitlement to service connection for anemia, the medical evidence of record is not sufficient to decide those claims and a medical examination with an opinion that addresses the medical matters raised by those issues is necessary prior to adjudication by the Board.

As for the issue of entitlement to an increased rating for hemorrhoids, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis. Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir.  2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the  Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for hemorrhoids and a perirectal abscess.  Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

As the issues being remanded impact the claim of entitlement to a TDIU, that claim is deferred pending adjudication of the other issues.

In an August 2014 decision the RO denied the Veteran's claim of entitlement to an annual clothing allowance.  In a statement received in April 2015 the Veteran essentially expressed disagreement with the August 2014 determination.  As a result, the issue must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since August 16, 2013 and associate them with the record.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination regarding the claimed gastrointestinal disability, anemia, and disability manifested by dizziness.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether the Veteran has a gastrointestinal disability, anemia, or a disability manifested by dizziness.

For any disabilities diagnosed, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any of the diagnosed disabilities had onset during service or within one year of his service discharge, or is etiologically related to his active service.

The examiner is also asked to state whether the Veteran has any gastrointestinal disability, anemia, or disability manifested by dizziness that (a) is proximately due to or the result of the service-connected hemorrhoid disability (including medications taken for the hemorrhoids disability), or (b) was aggravated (made worse) by service-connected hemorrhoids disability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.  If the RO determines that referral is necessary, such referral should be made.

4.  The AOJ should then, based on all the evidence of record, adjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

5.  Issue a statement of the case on the issue of entitlement to an annual clothing allowance.  The Veteran and representative should be clearly advised of the need to file a timely substantive appeal if the Veteran desires to complete an appeal as to that issue.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


